Case 1:11-cv-02285-NYW Document 149 Filed 01/31/19 USDC Colorado Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

 Civil Action No. 11-CV-02285-NYW


 CENTER FOR LEGAL ADVOCACY, d/b/a
 DISABILITY LAW COLORADO,

       Plaintiff,

 v.

 JERENE PETERSEN,
 In her official capacity as Acting Executive Director
 of the Colorado Department of Human Services, and

 JILL MARSHALL,
 In her official capacity as Superintendent
 of the Colorado Mental Health Institute at Pueblo

       Defendants.

       JOINT MOTION REQUESTING REFERRAL TO A U.S. MAGISTRATE
               JUDGE FOR SETTLEMENT PURPOSES

       Pursuant to D.C.COLO.LCivR 16.6(a) and 72.1(c)(1), the parties in the above-

 referenced case respectfully request the Court refer this matter to a U.S. Magistrate

 Judge to conduct a settlement conference and related proceedings.

       As grounds for this joint request, the parties state that they have determined

 they would like the opportunity to explore the settlement options with the

 assistance of a Magistrate Judge. The Plaintiff and Defendants have exchanged

 communications regarding a preliminary list of terms, and counsel for both parties

                                           1
Case 1:11-cv-02285-NYW Document 149 Filed 01/31/19 USDC Colorado Page 2 of 4




 have met once to discuss the potential utility of mediation. Based on these

 conversations, the parties would like the opportunity to explore the settlement

 options they have discussed with the assistance of a Magistrate Judge. Accordingly,

 the parties believe that good cause exists for the requested referral. The parties are

 available to participate in mediation on weekends or holidays, in order to continue

 to move this case forward expeditiously.

       Respectfully submitted on this 31st day of January, 2019.



  s/Ellie Lockwood                              s/Tanya E. Wheeler
  Ellie Lockwood                                Tanya E. Wheeler
  Timothy P. Scalo                              Libbie McCarthy
  SNELL AND WILMER LLP                          Sarah Richelson
  1200 Seventeenth Street, Suite 1900           Ann Pogue
  Denver, CO 80202                              Colorado Department of Law
  Telephone: 303-634-2000                       State Services Section
  Facsimile: 303-634-2020                       Ralph L. Carr Colorado Judicial Center
  Email: elockwood@swlaw.com                    1300 Broadway, 6th Floor
         tscalo@swlaw.com                       Denver, CO 80203
                                                Ph: 720-508-6151
  Caleb Durling                                 Fax: 720-508-6041
  FOX ROTHSCHILD LLP                            tanja.wheeler@coag.gov
  1225 17th Street                              libbie.mccarthy@coag.gov
  Suite 2200                                    sarah.richelson@coag.gov
  Denver, CO, 80202                             ann.pogue@coag.gov
  Telephone: 303-945-7415
  Facsimile: 303-974-7468                       Counsel for Defendants
  Email: cdurling@foxrothschild.com

  Iris Eytan
  EYTAN NIELSEN LLC
  3200 Cherry Creek South Drive
  Denver, CO 80209
  Telephone: 720.440.8155
                                            2
Case 1:11-cv-02285-NYW Document 149 Filed 01/31/19 USDC Colorado Page 3 of 4




 Facsimile: 720.440.8156
 Email: iris@eytan-nielsen.com

 Mark J. Ivandick
 Jennifer Purrington
 DISABILITY LAW COLORADO
 455 Sherman St., Ste. 130
 Denver, CO 80203
 Telephone: 303.722.0300
 Facsimile: 303.722.0720
 Email: mivandick@disabilitylawco.org

 Counsel for Plaintiff Disability Law
 Colorado




                                        3
Case 1:11-cv-02285-NYW Document 149 Filed 01/31/19 USDC Colorado Page 4 of 4




                              CERTIFICATE OF SERVICE

         I certify that on January 31, 2019, I electronically filed the foregoing JOINT

 MOTION REQUESTING REFERRAL TO A U.S. MAGISTRATE JUDGE FOR

 SETTLEMENT PURPOSES using the CM/ECF system maintained by the Court

 which will send notifications of such filing to all counsel of record.


   Caleb Durling                         Iris Eytan
   FOX ROTHSCHILD LLP                    EYTAN NIELSEN LLC
   1225 17th Street                      3200 Cherry Creek South Drive
   Suite 2200                            Denver, CO 80209
   Denver, CO 80202                      Telephone: 720-440-8155
   Telephone: 303-945-7415               Facsimile: 720-440-8156
   Facsimile: 303-974-7468               Email: iris@eytan-nielsen.com
   Email:
   cdurling@foxrothschild.com


   Ellie Lockwood                        Mark J. Ivandick
   Timothy P. Scalo                      Jennifer Purrington
   SNELL AND WILMER LLP                  DISABILITY LAW COLORADO
   1200 Seventeenth Street, Suite        455 Sherman St., Ste. 130
   1900                                  Denver, CO 80203
   Denver, CO 80202                      Telephone: 303-722-0300
   Telephone: 303-634-2000               Facsimile: 303-722-0720
   Facsimile: 303-634-2020               Email:mivandick@disabilitylawco.org
   Email: elockwood@swlaw.com




                                         /s/ Julia Wiggins




                                              4
